
	

113 S1384 IS: American Parks American Products Act
U.S. Senate
2013-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1384
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 29, 2013
			Mrs. Gillibrand (for
			 herself, Mr. Schumer,
			 Mr. Murphy, Mr.
			 Blumenthal, and Mr. Merkley)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To help ensure that all items offered for
		  sale in any gift shop of the National Park Service or of the National Archives
		  and Records Administration are produced in the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the American
			 Parks American Products Act.
		2.Requiring that items sold in certain
			 Federal gift shops are produced in the United States
			(a)National Park ServiceThe Secretary of the Interior shall ensure
			 that all items offered for sale in any gift shop or visitor’s center located
			 within a unit of the National Park System are produced in the United
			 States.
			(b)National Archives and Records
			 AdministrationThe Archivist
			 of the United States shall ensure that all items offered for sale in any gift
			 shop of the National Archives and Records Administration are produced in the
			 United States.
			
